Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 8/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/08/2022.

Claim Objections
Claim 8 is objected to because of the following informalities: in line 3 of Claim 8, insert ---at least one-- before “sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the vaporized sterilant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first reservoir" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sterilant pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second conduit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanada (20130094992).
As to Claim 1, Hanada (‘992) discloses a system (100) for sterilizing or sanitizing an enclosed vessel, the system 5comprising: 
a reservoir (205) configured to hold a supply of sterilant; 
a first fluid conduit (i.e. conduit with 204, 207, 208, 211, 214, 215, 216, 217 and/or 204, 207, 208, 211, 214, 212, 213) having a first end fluidly connected to the reservoir (205) and a second end fluidly connectable with an interior of an enclosed vessel (219); 
a first valve (V1/211, V2/215, V5/217; V3/212, V4/213) disposed within the first fluid conduit for selectively opening and 10closing the first fluid conduit (see Figure 2); 
a depressurization pump (220); 
a second fluid conduit (i.e. conduit between 219 and 220) having a first end fluidly connected to the depressurization pump (220) and a second end fluidly connectable with said interior of said enclosed vessel (219); and 
a controller (201) configured to:  
15operate the depressurization pump (220) to depressurize said interior of said enclosed vessel (219) to a predetermined pressure below atmospheric pressure (step S601 and S602 - see Figure 6); and 
open the first valve (V1/211, V2/215, V5/217; V3/212, V4/213) to expose sterilant within the reservoir to said interior of said enclosed vessel (219), wherein the sterilant vaporizes and expands to sterilize or sanitize interior surfaces of said enclosed vessel (219) (see Figures 7A-7B).

As to Claim 2, Hanada (‘992) discloses that the system (100) further comprises a sterilant pump (207) configured to pump sterilant from the reservoir (205) through the first fluid conduit (i.e. conduit with 204, 207, 208, 211, 214, 215, 216, 217 and/or 204, 207, 208, 211, 214, 212, 213) (see Figure 2).
As to Claim 3, Hanada (‘992) discloses that the controller (201) is configured to operate the sterilant pump (207) to inject sterilant into said interior of said enclosed vessel (219) (see p. 2 [0039]).
As to Claim 4, Hanada (‘992) discloses that the sterilant pump (207) is configured to pump liquid sterilant through the first fluid conduit (i.e. conduit with 204, 207, 208, 211, 214, 215, 216, 217 and/or 204, 207, 208, 211, 214, 212, 213) (see Figure 2), wherein the liquid sterilant is capable of being vaporized within the enclosed vessel (219).
As to Claim 5, Hanada (‘992) discloses that the sterilant pump (207) is configured to pump vaporized sterilant (via 216) through the first fluid conduit (i.e. conduit with 204, 207, 208, 211, 214, 215, 216, 217 and/or 204, 207, 208, 211, 214, 212, 213) (see Figure 2).
As to Claim 7, Hanada (‘992) discloses that the system (100) further comprises a heater configured to heat the reservoir (205/208) (see Figure 10) 
As to Claim 9, Hanada (‘992) discloses that the system (100) further comprises:
a carrier gas source (i.e. air via 210), wherein the carrier gas source is selectively connectable (via 226) to at least one of: said interior of said enclosed vessel (219) (see Figure 2).
As to Claim 11, Hanada (‘992) discloses that the controller (201) operates the depressurization pump (220) and the sterilant pump (207) in an automated procedure (see Figures 5-8).
As to Claim 14, Hanada (‘992) discloses that at least a portion of the first fluid conduit (i.e. conduit with 204, 207, 208, 211, 214, 215, 216, 217 and/or 204, 207, 208, 211, 214, 212, 213) and a portion of the second fluid conduit (i.e. conduit between 219 and 220) share a common fluid conduit (i.e. conduit located between 204 and 207 through 223, 224, 221, 220; conduit between 208 and 221/220) (see Figure 2).
	
Claim(s) 1, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (20170326265) .
	As to Claim 1, Chin (‘265) discloses a system (10) for sterilizing or sanitizing an enclosed vessel (12) (see Figure 1), the system (10)5comprising: 
a reservoir (28) configured to hold a supply of sterilant; 
a first fluid conduit (30) having a first end fluidly connected to the reservoir (28) and a second end fluidly connectable with an interior of an enclosed vessel (12); 
a first valve (32) disposed within the first fluid conduit (30) for selectively opening and 10closing the first fluid conduit (30); 
a depressurization pump (18); 
a second fluid conduit (20) having a first end fluidly connected to the depressurization pump (18) and a second end fluidly connectable with said interior of said enclosed vessel (12); and 
a controller (38, 40) configured to (see Figure 5):  
15operate the depressurization pump (18) to depressurize said interior of said enclosed vessel (12) to a predetermined pressure below atmospheric pressure; and 
open the first valve (32) to expose sterilant within the reservoir (28) to said interior of said enclosed vessel (12), wherein the sterilant vaporizes and expands to sterilize or sanitize interior surfaces of said enclosed vessel (12).

As to Claim 8, Chin (‘265) discloses the system (10) further comprising at least one sensor (50) for monitoring temperature or humidity with the second fluid conduit (20) (i.e. where when 22 is open at the condition within 12 is measured, conduit 20 is at same condition as 12), the at least one sensor (50) configured to generate an output for receipt by the controller (38, 40).
As to Claim 11, Chin (‘265) discloses that the controller (38, 40) operates the depressurization pump (18) in an automated procedure (see Figure 5) and capable of operating a sterilant pump in an automated procedure (see Figure 5).
As to Claim 12, Chin (‘265) discloses the system (10) further comprising a second valve (22) configured to open and close the second conduit (20).
As to Claim 13, Chin (‘265) discloses that the first (32) and second valve (22) are each connected to and operated by the controller (38, 40) (see Figure 5).

Claim(s) 1, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cookson (20180289846) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	As to Claim 1, Cookson (‘846) discloses a system (300a) for sterilizing or sanitizing an enclosed vessel (315a, 110a), the system 5comprising: 
a reservoir (315b, 110b) configured to hold a supply of sterilant (200); 
a first fluid conduit (310) having a first end fluidly connected to the reservoir (315b, 110b) and a second end fluidly connectable with an interior (110a) an enclosed vessel (315a, 110a); 
a first valve (312) disposed within the first fluid conduit (310) for selectively opening and 10closing the first fluid conduit (310); 
a depressurization pump (130); 
a second fluid conduit (i.e. conduit where 314 is located) having a first end fluidly connected to the depressurization pump (130) and a second end fluidly connectable with said interior (110a) of said enclosed vessel (315a, 110a) (see Figure 3B); and 
a controller (180) configured to:  
15operate the depressurization pump (130) to depressurize said interior (110a) of said enclosed vessel (315a, 110a) to a predetermined pressure below atmospheric pressure; and 
open the first valve (312) to expose sterilant within the reservoir (315b, 110b) to said interior (110a) of said enclosed vessel (315a, 110a), wherein the sterilant vaporizes and expands to sterilize or sanitize interior surfaces (110a) of said enclosed vessel (315a, 110a).

As to Claim 8, Cookson (‘846) discloses the system (300a) further comprising at least one sensor (365, 160) for monitoring temperature or humidity with the second fluid conduit (i.e. conduit where 314 is located), the at least one sensor (365, 160) configured to generate an output for receipt by the controller (180).
As to Claim 11, Cookson (‘846) discloses that the controller (180) operates the depressurization pump (130) in an automated procedure (see Figure 3B) and capable of operating a sterilant pump in an automated procedure (see Figure 3B).
As to Claim 12, Cookson (‘846) discloses the system (300a) further comprising a second valve (314) configured to open and close the second conduit (i.e. conduit in which 314 is located).
As to Claim 13, Cookson (‘846) discloses that the first (312) and second valve (314) are each connected to and operated by the controller (180) (see Figure 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada (20130094992) as applied to claim 9 above, and further in view of Golkowski (20210023250).
Hanada (‘992) is relied upon for disclosure described in the rejection of claim 9 under 35 U.S.C. 102(a)(1).
Hanada (‘992) does not appear to specifically teach that the system is further comprised of a heater configured to heat the carrier gas.
It was known in the art before the effective filing date of the claimed invention to provide a heater configured to heat carrier gas in a system. Golkowski (‘250) discloses a system (see entire document, particularly Figures 1A-1B, 2A-2B, and 5-6) comprising a reservoir (46 – 30, 32) configured to hold a supply of sterilant; a first fluid conduit (48) having a first end fluidly connected to the reservoir (46 – 30, 32) and a second end fluidly connectable with an interior of an enclosed vessel (10); a carrier gas source (i.e. air/environmental gas via 58) selectively connectable (via 18) to at least one of an interior of an enclosed vessel (10), and a heater (26) configured to heat the carrier gas (see entire document, particularly p. 18 [0197], p. 32 [0304]) in order to heat the carrier gas (see entire document, particularly Figures 1A-1B, 2A-2B, and 5-6).  It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a heater with the carrier gas source in the system of Hanada in order to heat the carrier gas in the form of environmental gas/air as shown by Golkowski.
Thus, Claim 10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘992) and Golkowski (‘250).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20050147527, 20120230868, 20130094995.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799